EDJ Realty v New York State Div. of Hous. & Community Renewal ("DHCR") (2018 NY Slip Op 04654)





EDJ Realty v New York State Div. of Hous. & Community Renewal ("DHCR")


2018 NY Slip Op 04654


Decided on June 21, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 21, 2018

Richter, J.P., Tom, Mazzarelli, Gesmer, Moulton, JJ.


6944 158552/16E

[*1]EDJ Realty,	 Plaintiff—Appellant,
vNew York State Division of Housing and Community Renewal ("DHCR"), et al., Defendants—Respondents.


Novick, Edelstein, Lubell, Reisman, Wasserman & Leventhal, P.C., Yonkers (Jason Fuhrman of counsel), for appellant.
Mark F. Palomino, Division of Housing and Community Renewal, New York (Jeffrey G. Kelly of counsel), for respondents.

Order, Supreme Court, New York County (Barbara Jaffe, J.), entered on or about July 25, 2017, which, inter alia, granted defendants' motion to dismiss the complaint, unanimously affirmed, with costs.
This action is barred by the doctrine of res judicata. Plaintiff raised matters before the motion court that could have been raised, and in fact were actually raised, in the extensive prior proceedings in which plaintiff challenged the very same
orders that it challenges here (see Xiao Yang Chen v Fischer, 6 NY3d 94, 100 [2005]; Marinelli Assoc. v Helmsley-Noyes Co., 265 AD2d 1, 5 [1st Dept 2000]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 21, 2018
CLERK